       Case 2:19-md-02904-MCA-MAH Document 42 Filed 09/16/19 Page 1 of 6 PageID: 225


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________
                                                                                          PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                      FRANCIS C. HAND                        WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                              STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX               FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN           www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                               OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                              CHRISTOPHER J. BUGGY
                                                                                          *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                            JOHN V. KELLY III
                                                                                          NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT
                                                              September 16, 2019          **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                 +MEMBER FL BAR ONLY




         VIA ECF

         Hon. Madeline Cox Arleo
         U.S. District Judge
         Martin Luther King Federal Building
         50 Walnut Street
         Newark, New Jersey 07102

                                    Re:      In re American Medical Collection Agency, Inc.
                                             Customer Data Security Breach Litigation
                                             Civil Action No. 19-md-2904(MCA)(MAH)

         Dear Judge Arleo:

                 I am Interim Lead Counsel on behalf of plaintiffs’ in this important Multidistrict Litigation
         (the “MDL”). At present, the MDL is comprised of thirty-two overlapping class actions
         concerning the same alleged data security breach that compromised patient data provided by
         various medical diagnostic testing companies to the American Medical Collection Agency
         (“AMCA”) for billing and collection purposes. There are approximately 100 qualified law firms
         that have filed these related cases.

                 Since the creation of the MDL, and in accordance with Your Honor’s Initial Case
         Management Order dated August 22, 2019 (“CMO-1”) I have worked diligently with other counsel
         to both understand the parameters of the MDL, and to develop a coherent leadership proposal that
         will prosecute this MDL efficiently and effectively. While I am confident that the proposed
         structure achieves that objective, it does not have universal support, nor does it include every
         interested and capable lawyer that has filed a case now part of this MDL. That is unfortunate but
         inevitable. Any structure that included all interested and competent counsel would be far too
         unwieldy and would do a disservice to the clients, absent class members, and the Court. It just
         would not work. As the Court is aware, I have invited all counsel not included in my proposal to
         submit separate applications to Your Honor if they so desire. I anticipate that Your Honor will
         receive a number of proposals. What then is the proposal I can make?

                This MDL can logically be thought of as three related of cases - those cases involving the
         data-breach at Quest (Track One); cases involving the data breach at LabCorp. (Track Two and
         those cases involving data breaches at various other smaller laboratories (Track Three). My
         proposal incorporates this construct by suggesting the appointment of co-lead counsel (and a small
   Case 2:19-md-02904-MCA-MAH Document 42 Filed 09/16/19 Page 2 of 6 PageID: 226
     Hon. Madeline Cox Arleo
     September 16, 2019
     Page 2

     steering committee) for each track, under the overall leadership of a single lead counsel for the
     MDL. The proposal contemplates the appointment of a total of 22 lawyers, each working
     collectively and within each respective track. While this structure may seem large, I believe that
     it strikes the appropriate balance between inclusiveness, efficiency and the need to litigate these
     important and complex cases aggressively. The nature of the claims at issue also counsels in favor
     of the proposed structure.

             A.         The Three Tracks We Propose

             Interim Lead Counsel believes that a leadership structure comprised of separate leadership
     with responsibility for separate laboratories is most efficient because all plaintiffs and class
     members maintained direct relationships only with the specific laboratories to whom they
     entrusted their personal information. Those laboratories are primarily liable for whatever damages
     have accrued. The facts underlying that liability may be different for every laboratory.

             In particular, every laboratory initially engaged AMCA at a different time, and based on
     differing internal considerations. Most laboratories maintained a direct relationship with AMCA,
     but Quest did not. Every laboratory made different representations to their customers regarding
     the security of their personal information. Every laboratory maintained different formal policies
     as to data security, and every laboratory enforced their policies to differing degrees. Every
     laboratory dealt with AMCA on differing terms, and maintained differing degrees of
     communication with, and oversight (if any) over, AMCA over the course of their respective
     relationships. The facts common to all class members, i.e., those involving bankrupt defendant
     AMCA, are a small portion of the whole.

             Even in cases in which the portion of facts common to all plaintiffs exceeded what it is in
     this case, courts have authorized the designation of separate class counsel, under the leadership of
     one lead counsel, to prosecute the claims of separate groups of plaintiffs. The court in In re
     Microcrystalline Cellulose Antitrust Litig., No. 2:01-cv-00111 (E.D. Pa.), certified a class
     comprised of three subclasses. Two firms served as lead counsel for the class as a whole, as well
     as for one of the subclasses. Two other firms respectively served as lead counsel for each of the
     other two subclasses. Id., Motion for Approval, Jan. 14, 2004 (ECF 37), at 4 (identifying class and
     subclass lead counsel). More recently, in In re Foreign Exchange Benchmark Rates Antitrust
     Litigation, early in the litigation the court approved the appointment of separate counsel for each
     of two subclasses under the leadership of co-lead counsel, after rejecting certain class members’
     claims that conflicts required the establishment of entirely separate classes. See No. 13-cv-7789
     (S.D.N.Y.), ECF 655 (filed Aug. 31, 2016).1


     1
             See also In re Dynamic Random Access Memory Antitrust Litig., 2013 WL 12333442, at
     *40 (N.D. Cal. Jan. 8, 2013) (assigning allocation counsel for differently situated class members);
     In re Terazosin Hydrochloride Antitrust Litig., 2005 WL 2451960, *5 (S.D. Fla. July 8, 2005)
     (approving settlement where “the Attorneys General, by participating in the settlement and
     allocation negotiations, ably advocated on behalf of the consumer class members”).

C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
   Case 2:19-md-02904-MCA-MAH Document 42 Filed 09/16/19 Page 3 of 6 PageID: 227
     Hon. Madeline Cox Arleo
     September 16, 2019
     Page 3

             B.         The Specific Proposed Structure

             I have attached as Exhibit A to this letter a chart which illustrates the proposed structure
     for the MDL. In summary, the proposed structure seeks the appointment of co-lead counsel for
     each separate track, with a dedicated steering committee working within each track. Each track
     would work under the overall direction of Lead Counsel appointed by Your Honor in CMO-1. The
     candidates I propose have a diverse background in class-action litigation including many of whom
     have specific expertise in data-breach cases. Indeed, some of the candidates are pioneers in these
     cases. All of the candidates are, in my judgment, eminently qualified and have the proven ability
     to work cohesively with other lawyers in large, complex litigations. The resumes of each of the
     proposed candidates are annexed as Exhibits B-V.

                        1.         Quest Data Breach Track

              The data breach at Quest is the largest of the subject laboratories, comprising over 12
     million individuals. Although my objective was to propose two co-lead counsel for each track, I
     was able to reach consensus on my proposal by incorporating three co-lead counsel for the Quest
     track which is, again, the largest of the three proposed tracks. Proposed co-lead counsel are
     Christopher Seeger (Resume at Exhibit B), Jason Lichtman (Resume at Exhibit C) and Norm
     Siegel (Resume at Exhibit D). These attorneys are all nationally recognized, have vast complex
     litigation experience and have significant data breach experience. The proposed steering
     committee for the Quest track consists of Michelle Drake, Jason Dennett, Tim Blood and Todd
     Garber. (Resumes at Exhibits E, F, G, & H, respectively)

                        2.         LabCorp Data Breach Track

            The data breach at LabCorp. Is the second largest of the subject data breaches, comprising
     approximately 7.7 million individuals. Proposed co-lead counsel are Linda Nussbaum (Resume
     at Exhibit I) and Stuart Davidson (Resume at Exhibit J). The proposed steering committee for the
     LabCorp track consists of Tina Wolfson, Jean Martin, and Marc Godino. (Resumes at Exhibits K,
     L, & M, respectively)

                        3.         The Additional Laboratory Track

              There are 19 additional laboratories which experienced data breaches. These laboratories
     are scattered across the country and it will take a significant organized effort to investigate and
     litigate these cases. Proposed co-lead counsel for this track are Amy Keller and Joe DePalma.
     (Resumes at Exhibits N & O, respectively) The proposed steering committee consists Jamie
     Pizzirusso, Larry King, Douglas McNamara and Joe Gugliemo. (Resumes at Exhibits P, Q, R, &
     S, respectively)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
   Case 2:19-md-02904-MCA-MAH Document 42 Filed 09/16/19 Page 4 of 6 PageID: 228
     Hon. Madeline Cox Arleo
     September 16, 2019
     Page 4

                        4.         Bankruptcy Liaison

             As the Court is aware, AMCA has filed for protection under the bankruptcy code and that
     case is pending in the Southern District of New York. A significant amount of work is necessary
     to obtain critical discovery in that proceeding. As such, I believe it important to have lawyers with
     bankruptcy experience lead our efforts in the bankruptcy court. We are proposing Scott Bursor as
     Lead Bankruptcy Liaison, (Resume at Ex. T) with a steering committee consisting of Todd Werts
     and Gerard Stranch, each of whom have significant bankruptcy experience. (Resumes at Exhibits
     U & V, respectively)

             C.         The Proposed Structure Satisfies Rule 23

             In complex cases such as this one, it is well-established that the Court may appoint counsel
     to coordinate the prosecution of the litigation. Rule 23 specifically provides that a court “may
     designate interim counsel to act on behalf of a putative class before determining whether to certify
     the action as a class action.” Fed. R. Civ. P. 23(g)(3). The Advisory Committee Notes to Rule
     23(g)(2)(A) explain that the rule “authorizes [a] court to designate interim counsel during the pre-
     certification period if necessary to protect the interests of the putative class.” The Manual for
     Complex Litigation (Fourth) elaborates:

             If . . . there are a number of overlapping, duplicative, or competing suits pending in
             other courts, and some or all of those suits may be consolidated, a number of
             lawyers may compete for class counsel appointment. In such cases, designation of
             interim counsel clarifies responsibility for protecting the interests of the class
             during precertification activities, such as making and responding to motions,
             conducting any necessary discovery, moving for class certification and negotiating
             settlement.
     Manual for Complex Litigation, Fourth § 21.11 (emphasis added).

             “Although neither the federal rules nor the Advisory Committee Notes expressly so state,
     it appears to be generally accepted that the considerations set out in Rule 23(g)(1)([A]), which
     govern the appointment of class counsel once a class is certified, apply equally to the designation
     of interim class counsel before certification.” In re Insulin Pricing Litigation, 2017 WL 4122437,
     at *1 (D.N.J. Sept. 18, 2017); Waudby v. Verizon Wireless Services, Inc., 248 F.R.D. 173, 175-76
     (D.N.J. 2008).

             These factors are: (i) [t]he work counsel has done in identifying or investigating potential
     claims in the action; (ii) counsel’s experience in handling class actions, other complex litigation,
     and the types of claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and
     (iv) the resources counsel will commit to representing the class. Insulin Pricing, id.; Bernhard v.
     TD Bank, N.A., 2009 WL 3233541, at *5 (D.N.J. Oct. 5, 2009) (citing Fed. R. Civ. P. 23(g)(1)(A)).
     The Court must decide if the candidate for class counsel is adequate under Rule 23(g)(1) and (4),
     and if there is more than one candidate, appoint the one who is best able to represent the interests
     of the class. Fed. R. Civ. P. 23(g)(2). In addition to those factors, “the Court may also consider


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
   Case 2:19-md-02904-MCA-MAH Document 42 Filed 09/16/19 Page 5 of 6 PageID: 229
     Hon. Madeline Cox Arleo
     September 16, 2019
     Page 5

     any other matter pertinent to counsel’s ability to fairly and adequately represent the interests of the
     class and may, if it deems it necessary, direct the proposed class counsel to provide information
     on any subject pertinent to the appointment.” Garvaccio v. St. Joseph’s Hospital and Medical
     Center and Subsidiaries, 2017 WL 1196458, at *2 (D.N.J. Mar. 13, 2017); see also Third Circuit
     Task Force on Selection of Class Counsel, 208 F.R.D. 340, 419-20 (3d Cir. 2002) (listing other
     relevant considerations to appointment of lead counsel).

            These factors strongly support the proposed structure. There are numerous reasons
     supporting this conclusion:

             1)         Proposed Lead Counsel Filed Detailed And Comprehensive Complaints

             With respect to the work that counsel has done in identifying or investigating potential
     claims, proposed Interim Class Counsel have filed a number of highly detailed and comprehensive
     complaints that reflect the care and commitment these Plaintiffs and their counsel have devoted,
     and will continue to devote, to this litigation. Of equal importance, the proposed group of attorneys
     has already demonstrated a commitment to working together in a collegial, efficient and
     professional manner to further the interests of their clients. This voluntary coordination
     demonstrates that this group is well suited to lead this important national MDL.

             2)         Proposed Counsel Are Highly Experienced
                        In Class Action and Complex Litigation

           The cases in which Proposed Counsel have served individually and collectively as lead or
     co-lead counsel in similarly large and complex consumer class actions are legion and detailed in
     each proposed counsel’s resume.

             3)         Proposed Lead Counsel Will Commit The Necessary Resources
                        To Vigorously Prosecute This Action

             In addition to their ample experience and qualifications, the firms at which proposed
     Interim Class Counsel work are well capitalized, and are fully capable and prepared to staff and
     finance this action. Indeed, attorneys at all of the firms have already devoted significant time
     investigating the bases for the claims asserted in this action and have devoted significant resources
     to researching, investigating, and drafting detailed pleadings.

            Interim Class Counsel’s firms also regularly advance the costs of class actions and are
     prepared to do so in this case.

            The proposed structure admittedly trends toward the large side. There are, however,
     numerous recent precedents where similar structures were adopted and worked efficiently to
     prosecute similarly complex cases including In re Volkswagen “Clean Diesel” Marketing, Sales
     Practices, and Products Liability Litigation, MDL No. 2672; In re Liquid Aluminum Sulfate



C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
   Case 2:19-md-02904-MCA-MAH Document 42 Filed 09/16/19 Page 6 of 6 PageID: 230
     Hon. Madeline Cox Arleo
     September 16, 2019
     Page 6

     Antitrust Litigation, MDL No. 2687; and In re National Prescription Opiate Litigation, MDL
     2804.

                                                Respectfully submitted,

                                             CARELLA, BYRNE, CECCHI,
                                          OLSTEIN, BRODY & AGNELLO, P.C.

                                                  /s/ James E. Cecchi

                                                 JAMES E. CECCHI

     cc:     All Counsel (via ECF)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
